Order affirmed without costs. Memorandum: Supreme Court properly denied in part the motions and cross motion of all defendants except Rory Tropp, M.D. (defendants) seeking summary judgment dismissing the complaint. There are issues of fact concerning the alleged negligence of defendants in their failure to diagnose the infant and to provide appropriate treatment. “Battered child syndrome” is an accepted medical diagnosis (see, People v Henson, 33 NY2d 63, 73-74), and a medical malpractice action may be premised upon a failure to diagnose it (see, Landeros v Flood, 17 Cal 3d 399, 551 P2d 389). Further, although the infant’s catastrophic injuries were directly caused by the intentional criminal act of the infant’s father, there is an issue of fact whether that act was a “reasonably foreseeable” consequence of defendants’ alleged negligence (Kush v City of Buffalo, 59 NY2d 26, 33; see, Bell v Board of Educ., 90 NY2d 944, 946; cf., Levitt v Lenox Hill Hosp., 184 AD2d 427, 429).
All concur except Lawton, J., who dissents and votes to reverse in the following Memorandum.